Social economy (short presentation)
The next item is a short presentation of the report by Mrs Toia, on behalf of the Committee on Employment and Social Affairs, on Social Economy.
rapporteur. - (IT) Mr President, ladies and gentlemen, I am pleased and proud that the European Parliament is looking at the social market economy and laying down practical proposals to provide real support for this sector.
My report has three objectives. The first is to draw attention to and shed light on a sector that has a great impact on many areas, including the economy; 10% of European businesses belong to this sector, as well as 9% to 10% of jobs. It is a sector comprised of different operators - cooperatives, mutual societies, foundations, social enterprises and associations - which share specific values and make a significant contribution to GDP. We thus hope to give it greater institutional visibility.
The second objective is to confirm that this is not a marginal sector or an exception; rather it is firmly established in the market economy, with its own rules that the internal market must recognise and respect. It represents an alternative way of doing business, of producing, consuming and providing employment, that has nonetheless earned the right to be part of the market. It is a method characterised by a number of distinctive traits that must not be smoothed over and that consist primarily of the desire to combine and reconcile production and employment with values of solidarity, responsibility and human dignity in all areas including the world of work.
As someone once said, in my opinion quite rightly, these enterprises operate with capital but not for capital. These are concepts that form part of the ideological heritage of the European Union - one need only think of Delors - since we have often acknowledged the social economy as the keystone of the European social model, but then done very little about it.
Now is the ideal time to rediscover the relevance of these businesses, as the current crisis in manufacturing has shown many traditional economic actors to be very fragile, very weak and sometimes very unscrupulous. The world of the social economy is, by contrast, more locally rooted, closer to the real economy and to people and therefore protected from speculation, as has proved the case. It is also a sector with a wide range of actors who do a lot of welfare work, and constitutes a recognised hub of social utility. It can, I believe, help to sustain our social systems when times are hard.
The third objective is to decide what we can do in practice to support this sector. I will very briefly describe one or two proposals. First of all, we need a clear definition to accurately understand the profiles and definitions of these highly diverse entities. It is also crucial to record the contribution made by this sector accurately in national statistics in different countries. It does not belong to either the capitalist economy or the public economy, and therefore requires its own definition. The Commission has gone some way towards this with its handbook, but it needs to be applied. I believe that the world of academia, research and universities can also help with this.
Finally, some legislative initiatives are called for. A number of things have been done, such as the cooperative statute and the foundation statute, and I see that the Commission has reopened its consultation. So, we need to understand what is useful and whether it is worthwhile continuing along this route. We do not want to bog down a sector that thrives on ideas, motivation and freedom with paperwork, but where Community laws are needed, or will be needed in future, it would be wise to create them.
One final request is to involve this sector in social dialogue. Where and at what level should consultation and dialogue with the European Commission take place? And lastly, what direct support should be provided by European programmes - should we have ad hoc programmes for the social economy, or create space within existing programmes for these operators? It is up to the Commission to assess this.
Before I finish, I would like to thank the national associations and European networks that have lent me much support in this work, Parliament's intergroup on the social economy, which is working well, the shadow rapporteurs, and also Mr Verheugen and Mr Špidla, with whom we have had a frank and thorough exchange of views.
We pass on this report, to which social actors and associations have contributed a great deal, to the Commission, in the hope that despite the short time remaining before the end of this electoral term, it will find the time, Commissioner - you represent the whole Commission here today - to put together some initiatives, and give a clear signal, so that the next Parliament and the next Commission do not have to start again from scratch but have something solid to build on.
Member of the Commission. - Mr President, the Commission welcomes Parliament's initiative to formulate an own-initiative opinion on the social economy. Especially in the context of the present financial and economic crisis, this important sector deserves to be promoted more.
Social economy enterprises have a unique way of doing business since they combine economic performance mutually between members, and often also the achievement of social and societal objectives, as a business purpose. Thus, they are well placed to contribute to Community policies and objectives, particularly in the field of employment, social cohesion, regional and rural development, environmental protection, consumer protection and social security. Social economy enterprises are an integral part of the Commission's enterprise policy. Since, in the majority, they are micro, small or medium-sized enterprises, they already benefit from the Small Business Act and all actions targeting small enterprises.
With regard to the social economy, our objective is to create a legal and administrative environment, at European level and in every Member State, in which social economy enterprises of whatever form and size can thrive and meet the challenges posed by globalisation and the economic downturn. More specifically, the Commission's policy aims to guarantee that social economy enterprises can grow and prosper alongside other forms of company. To this end, the Commission pays particular attention to ensuring that all other Community policies in areas such as competition, accounting, company law, public procurement, health, social affairs, agriculture, fisheries, banking, insurance, public and private partnerships and regional development, do take into account the specific needs, particular goals, efforts and working style of this kind of enterprise.
To conclude, the Commission services are currently working on a document which will take stock of the progress made since 2004 on the promotion of cooperatives. It will also assess the situation of other social economy enterprises and propose new actions if necessary.
The item is closed.
The vote will take place on Thursday, 19 February 2009.
Written statements (Rule 142)
in writing. - (IT) Non-lucrative activities and not-for-profit organisations are experiencing continual growth in Europe.
At this time of economic and financial crisis, which has serious repercussions at social level, strengthening an economy founded on social benefits rather than profit is a strategic choice that allows us to alleviate the impact of the crisis and to pursue the development of the Lisbon strategy by realising one of its primary objectives, namely the call to social responsibility.
Secondly, the social economy is able to initiate action at local level, becoming a reliable partner for public administrations which need to plan measures to support the vulnerable in society.
We should therefore welcome the move by the European Parliament to recognise, in legislation and statistics, those organisations that operate and are deeply rooted in the European fabric due to their ability to achieve social objectives.
This is a grass-roots vision that represents a fundamental contribution to the European social model.
The social economy can play a vital role in the European economy, by establishing a new type of economy based on democratic values, an economy which puts people first and supports sustainable development.
However, the social economy is facing a huge obstacle: the lack of institutional visibility due to the fact that it is not recognised as an economic sector which is distinct from the main two: public and private.
We call on the Commission and Member States to develop a legal framework which will recognise the social economy as a third sector and apply regulations that clearly stipulate which entities can operate in this sector so that no other type of organisation can benefit from the funding or public policies intended to encourage enterprises in the social economy.
We also call on the Commission and Member States to offer financial support, training and consultancy and also to simplify the procedures for setting up enterprises in the social sector.
In this way, the social economy will fulfil its effective role against the general backdrop of the European economy, by not only helping combat poverty, but also by facilitating access to resources, rights and services which citizens need to be able to participate in society.
in writing. - First of all, I would like to congratulate our rapporteur, Mrs Patrizia Toia, for the quality of the report she presents today. As a matter of fact, it is important to provide some clarity in defining the concept of social economy and ensuring its legal status through the wide range of national experiences. Social economy indeed requires visibility - through better knowledge of EU-wide data - for better achieving the objectives of solidarity, employment, entrepreneurship, growth, competitiveness social cohesion and social dialogue in the Union as a whole. Social economy is increasingly becoming an important actor at local and regional levels and has now, more than ever - due to the serious impacts of the financial crisis - a major role to play in European social and economic development. The Union needs to concentrate its efforts in supporting the social and economic dynamics to overcome the mere separation of public and private sectors if we really want to find new and innovative solutions to provide our citizens with sustainable jobs and a better living environment with quality services of general interest in an inclusive society.
We have been trying to mobilise all the EU institutions and resources for several months in order to alleviate the effects of the growing crisis. The silver lining of this dark cloud is that Mrs Patrizia Toia's report is now on the agenda of the plenary session, since initiatives focusing on solidarity, as well as on social and regional cohesion, are especially important these days. This is the focus of the social economy, as the latter is a conglomeration of organisational forms whose goal is solidarity and common financial interest, instead of profit. Such institutions cannot be replaced by any market-oriented organisation. They provide an opportunity to reduce the effects of economic stratification on the marginalised members of society, provide honourable work, and with their various forms ranging from self-employment to social cooperatives, they are able to reapply the fruits of their labours to the benefit of the community.
We have talked and written a lot about the social economy, but without a European statistical base it will not become visible in our everyday lives. If this concept is unknown to society, its solidarity is unable to help. Participating organisations, on the other hand, are too small to become known on a macro-economic level.
Mrs Patrizia Toia's report can help eliminate the suspicion legislators and market stakeholders have that the money and products generated by the social economy are simply organisations seeking to evade competition rules.
Here and now, the report may provide an opportunity for the social economy to manage the crisis efficiently, and with relatively little effort, to prevent job losses and guard against the loss of means of subsistence.
The social economy ensures job stability as it is not subject to delocalisation. I feel that the European Union and Member States should encourage and support forms of implementation of the social economy, e.g. cooperatives, mutual societies, associations and foundations, in their legislation and policies.
It is important to devise a series of measures aimed at developing microcredits and tailored EU funding as the values of the social economy correspond to the European objectives of social integration and contribute to establishing a work-life balance, as well as improving gender equality and the quality of life for the elderly or disabled. I feel that the role of women in the social economy must be reinforced, given their involvement in associations and voluntary organisations.
I urge the Commission to integrate the social economy in the other policies and strategies for social and economic development, especially in light of the Small Business Act, as the structures of the social economy are primarily targeted at small and medium-sized enterprises and services of general interest. These efforts could also be supported by creating a statistical register of enterprises in the social economy in each European Union Member State and by inputting the data into the EUROSTAT European statistics system.